DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Myoen et al. (hereinafter Myoen, US 2015/0365024 A1).
For claim 1, Myoen discloses a motor control device (Fig. 1 of Myoen discloses a motor control device 100A – see Myoen, Fig. 1, paragraphs [0001] and [0029]) comprising:
an electric current detection result acquisition unit configured to acquire a result of detecting an electric current for operating a motor (Fig. 1 of Myoen disclose an electric current detection result acquisition unit 4 configured to acquire a result of detecting an electric current Iu, Iv and Iw for operating a motor 2 – see Myoen, Fig. 1, paragraph [0036]);
an electric current determination unit configured to determine whether or not the electric current acquired by the electric current detection result acquisition unit is greater than or equal to a 
an operation time setting unit configured to set an operation time period corresponding to the electric current when the electric current determination unit determines that the electric current is greater than or equal to the predetermined threshold value (Figs. 1 and 2A-2C Myoen disclose an operation time period T1, T2 corresponding to the electric current when the electric current determination unit 7A determines that the electric current is greater than or equal to the predetermined threshold value Th_H/I_H1 – see Myoen, Figs. 1 and 2A-2C, paragraphs [0041], [0045], [0047], [0054]-[0056]. Myoen does not disclose specifically an operation time setting unit to set the operation time period. However, Myoen discloses monitoring device 6 which have a function of executing diagnosis processing for operation time period T1/T2 when the electric current is greater than or equal to the predetermined threshold value – see Myoen, Figs. 1 and 2A-2C, paragraphs [0043]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize an operation time setting unit in place of Myoen’s monitoring device 6 for purpose of controlling motor accurately); and
an operation control unit configured to perform control for causing the motor to be continuously operated for the operation time period set by the operation time setting unit (Figs. 1 and 2A-2C of Myoen disclose an operation control unit 3 configured to perform control for causing the motor to be continuously operated for the operation time period set ΔT by the operation time setting unit – see Myoen, Figs. 1 and 2A-2C, paragraphs [0041], [0047] and [0077]).


For claim 2, Myoen discloses the motor control device (Fig. 1 of Myoen discloses a motor control device 100A – see Myoen, Fig. 1, paragraphs [0001] and [0029]) comprising:
an electric current detection result acquisition unit configured to acquire a result of detecting an electric current for operating a motor (Fig. 1 of Myoen disclose an electric current detection result acquisition unit 4 configured to acquire a result of detecting an electric current Iu, Iv and Iw for operating a motor 2 – see Myoen, Fig. 1, paragraph [0036]);
an electric current determination unit configured to determine whether or not the electric current acquired by the electric current detection result acquisition unit exceeds a predetermined threshold value (Fig. 1 of Myoen discloses an electric current determination unit 7A whether or not the electric current acquired by the electric current detection result acquisition unit 4 iexceeds a predetermined threshold value Th_H/I_H1 – see Myoen, Figs. 1 and 2A-2C, paragraphs [0044]-[0045] and [0063]);
an operation time setting unit configured to set an operation time period corresponding to the electric current when the electric current determination unit determines that the electric current exceeds the predetermined threshold value (Figs. 1 and 2A-2C Myoen disclose an operation time period T1, T2 corresponding to the electric current when the electric current determination unit 7A determines that the electric current exceeds to the predetermined threshold value Th_H/I_H1 – see Myoen, Figs. 1 and 2A-2C, paragraphs [0041], [0045], [0047], [0054]-[0056]. Myoen does not disclose specifically an operation time setting unit to set the operation time period. However, Myoen discloses monitoring device 6 which have a function of executing diagnosis processing for operation time period T1/T2 when the electric current exceeds the predetermined threshold value – see Myoen, Figs. 1 and 2A-2C, paragraphs [0043]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize an operation time setting unit in place of Myoen’s monitoring device 6 for purpose of controlling motor accurately); and

For claim 3, Myoen discloses the motor control device according to claim 1, wherein the electric current determination unit makes a predetermined determination with respect to the electric current acquired by the electric current detection result acquisition unit after the control is performed by the operation control unit (see Myoen, Fig. 1 and 2A-2C, paragraphs [0041] and [0044]-[0045]).
For claim 7, Myoen discloses the motor control device according to claim 1, wherein an operation of the motor is set as a predetermined normal operation when it is determined that the electric current is less than the predetermined threshold value (see Myoen, Fig. 1 and 2A-2C, paragraphs [0056], [0059] and [0062]).
For claim 8, Myoen discloses the motor control device according to claim 1, wherein the operation time setting unit has a corresponding relationship between the electric current for operating the motor and the operation time period in advance and sets the operation time period on the basis of the corresponding relationship (Figs. 1 and 2A-2C of Myoen disclose the operation time setting unit 6 has a corresponding relationship between the electric current for operating the motor 2 and the operation time period T1/T2 in advance and sets the operation time period on the basis of the corresponding relationship – see Myoen, Figs. 1 and 2A-2C, paragraphs [0040]-[0042], [0045] and [0054]-[0059]).
For claim 9, Myoen discloses the motor control device according to claim 1,
wherein the electric current determination unit determines whether or not the electric current acquired by the electric current detection result acquisition unit is greater than or equal to a predetermined upper limit value (Figs. 1 and 2A-2C of Myoen disclose the electric current determination 
wherein the operation control unit performs control for causing an operation of the motor to be stopped when the electric current determination unit determines that the electric current acquired by the electric current detection result acquisition unit is greater than or equal to the predetermined upper limit value (Figs. 1 and 2A-2C of Myoen disclose the operation control unit 3 performs control for causing an operation of the motor to be stopped when the electric current determination unit determines that the electric current acquired by the electric current detection result acquisition unit 4 is greater than or equal to the predetermined upper limit value – see Myoen, Figs. 1 and 2A-2C, paragraphs [0048]-[0049] and [0067]-[0069]).
For claim 10, Myoen discloses the motor control device according to claim 9, wherein a value which is a margin less than an allowed maximum value of the electric current is set as the predetermined upper limit value (see Myoen, Fig. 1, paragraph [0046]).
Claims 11 and 12 are "method" claims which are either same or similar to that of the "a motor control device" claim 1. Explanation is omitted.
For claim 13, Myoen discloses a non-transitory computer-readable storage medium that stores a program for causing a computer to implement (Fig. 1 and 7 of Myoen disclose a non-transitory computer-readable storage medium that stores a program for causing a computer to implement – see Myoen, Figs. 1 and 7, paragraphs [0117]-[0119]. It is noted that Myoen also discloses a memory – see Myoen, paragraph [0044], line 2): 
a function of acquiring a result of detecting an electric current for operating a motor (see explanation in claim 1 above); 

a function of setting an operation time period corresponding to the electric current when it is determined that the electric current is greater than or equal to the predetermined threshold value (see explanation in claim 1 above); and 
a function of performing control for causing the motor to be continuously operated for the set operation time period (see explanation in claim 1 above).
For claim 14, Myoen discloses a non-transitory computer-readable storage medium that stores a program for causing a computer to implement (Fig. 1 and 7 of Myoen disclose a non-transitory computer-readable storage medium that stores a program for causing a computer to implement – see Myoen, Figs. 1 and 7, paragraphs [0117]-[0119]. It is noted that Myoen also discloses a memory – see Myoen, paragraph [0044], line 2): 
a function of acquiring a result of detecting an electric current for operating a motor (see explanation in claim 2 above); 
a function of determining whether or not the acquired electric current exceeds a predetermined threshold value (see explanation in claim 2 above); 
a function of setting an operation time period corresponding to the electric current when it is determined that the electric current exceeds the predetermined threshold value (see explanation in claim 2 above); and 
a function of performing control for causing the motor to be continuously operated for the set operation time period (see explanation in claim 2 above).



Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 4, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a motor control device comprising an electric current determination unit and an operation control unit, 
wherein the electric current determination unit determines whether or not the electric current acquired by the electric current detection result acquisition unit is greater than or equal to the electric current previously acquired by the electric current detection result acquisition unit as the predetermined determination after the control is performed by the operation control unit, and 
wherein the operation control unit performs control for causing an operation of the motor to be stopped when the electric current determination unit determines that the electric current acquired by the electric current detection result acquisition unit is greater than or equal to the electric current previously acquired by the electric current detection result acquisition unit.
	Claim 5 is allowed because it depends on claim 4.
For claim 6, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a motor control device comprising an electric current determination unit and an operation time setting unit, 
wherein the electric current determination unit determines whether or not the electric current acquired by the electric current detection result acquisition unit is greater than or equal to the electric current previously acquired by the electric current detection result acquisition unit as the predetermined determination after the control is performed by the operation control unit, and
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846